Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 18, 2019

                                       No. 04-19-00499-CV

                           Arnold LAMOTTE, Jr., Brittany Retledge,
                                       Appellant

                                                 v.

                     Michael KLEIN, Stephanie Guerrero, Michael E. Mery,
                                         Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-03068
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER
        Appellants’ brief was due to be filed by October 3, 2019. Neither the brief nor a motion
for extension of time has been filed. Appellants are therefore ORDERED to file, within fifteen
(15) days of the date of this order, their brief and a written response reasonably explaining: (1)
their failure to timely file a brief, and (2) why appellees are not significantly injured by
appellants’ failure to timely file a brief. If appellants fail to timely file a brief and the written
response, we will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see
also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if an appellant fails to comply with a
court order).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2019.


                                                      ___________________________________
                                                      Luz Estrada,
                                                      Chief Deputy Clerk